Citation Nr: 1329530	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  09-28 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
October 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal of a February 2009 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania. 

In May 2013, the Veteran testified at a hearing which was 
chaired by the undersigned Acting Veterans Law Judge at the 
Board's offices in Washington D.C.  A transcript of the 
hearing has been associated with the Veteran's VA claims 
folder.


FINDING OF FACT

The currently demonstrated bilateral hearing loss is shown 
as likely as not to be related to the Veteran's in-service 
exposure to excessive and harmful noise in connection with 
his duties as a gunner's mate. 


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
bilateral hearing loss is due to disease or injury that was 
incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable determination in this case, 
no discussion of how VA complied with its duty to notify and 
assist the Veteran is necessary.

The Veteran contends that he has bilateral hearing loss as a 
result of in-service acoustic trauma. 

In general, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2012).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2012).

In order to establish service connection for the claimed 
disorder, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3)  evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006).  The determination as to whether 
these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999). 

Certain chronic disabilities, to include organic diseases of 
the nervous system, are presumed to have been incurred in or 
aggravated by service if manifest to a compensable degree 
within one year of discharge from service. 38 U.S.C.A. §§ 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307), so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing 
of a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b). 

The term chronic disease, whether as manifest during service 
or manifest to a compensable degree within a presumptive 
window following service, applies only to those disabilities 
listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  
Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Impaired hearing is considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  The threshold for normal hearing is between 0 and 20 
decibels and that higher thresholds show some degree of 
hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993) 
(citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 
(Stephen A. Schroeder et al. eds., 1988)). When audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirements for establishing a 
"disability" at that time, he may nevertheless establish 
service connection for a current hearing disability by 
submitting evidence that the current disability is causally 
related to service.  Hensley, 5 Vet. App. at 160.

First, the Board finds the presence of an in-service event - 
acoustic trauma.  The Veteran's service treatment records 
(STRs) are negative for any complaint, treatment, or 
diagnosis of hearing loss.  At his September 1970 discharge 
examination, standard audiology testing was not performed; 
instead, a whisper voice test was administered, which showed 
15/15 in each ear.  But the Veteran's DD-214 documents that 
his military occupational specialty was a Gunner's Mate 
Trainee.  During the May 2013 hearing, the Veteran testified 
that he was exposed to loud noises during service.  
Specifically, he stated that he would "shoot a lot of 50-
caliber machine gun[s]."  Thus, the evidence indicates that 
the Veteran's contentions regarding his in-service exposure 
to acoustic trauma are consistent with the circumstances of 
his service.  38 U.S.C.A. § 1154(a) (West 2002).  An in-
service event has therefore been demonstrated.

Second, the Board finds that there is a current hearing loss 
disability.  The May 2012 VA examination report contained 
such a diagnosis.  See 38 C.F.R. § 3.385. 

Third, and most importantly, the issue that remains on 
appeal is whether there is a nexus between the diagnosed 
bilateral hearing loss and his in-service event.  

The Veteran was afforded a VA examination in May 2012.  
Following a clinical examination and a review of the claims 
file, the examiner determined that that the Veteran's 
hearing loss was not related to his active duty service.  
The examiner stated that "this was a very difficult case to 
evaluate" because the Veteran's discharge examination 
utilized a spoken voice test which would not reveal high 
frequency hearing loss if it had existed at that time.  
Nevertheless, the examiner stated that "owing to the 
audiometric configuration on the right, with this 'flat' 
loss we would expect some reflection on the spoken voice 
test" but that is not what was documented in the service 
treatment records.  The VA examiner stated that the Veteran 
underwent a surgical reconstruction of the hearing mechanism 
of the middle ear (tympanoplasy) years ago and there was no 
evidence of treatment for the Veteran's ears during service.  
He then concluded that "if [one] eliminates the air-bone gap 
on the left, the audiometric configuration for cochlear 
function is similar to the right ear. Therefore, there is no 
compelling evidence that the current hearing loss is the 
result of acoustic trauma."  

The Board finds that the examiner did not provide adequate 
supporting rationale for the opinion.  It is unclear what 
the VA examiner was referring to when discussing the 
Veteran's "audiometric configuration" or "flat loss."  These 
terms are not explained in the examination report and the 
Board is unable to determine what facts the examiner was 
referencing.  Additionally, the VA examiner did not explain 
how or why the Veteran's post-service ear surgery indicates 
that his current hearing loss is not related to his in-
service noise exposure.  It is also unclear why the similar 
"cochlear function" of the Veteran's ears indicates that his 
hearing loss was not related to his in-service noise 
exposure.

Based on the above, the Board finds the May 2012 VA 
examination report is of little probative value.  As noted, 
the rationale behind the examiner's opinion is unclear and 
poorly explained.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 301 (2008) (requiring VA medical examiners to 
provide a "reasoned medical explanation connecting" 
observations and conclusions).

The Board finds, however, that the lay evidence of record 
supports a finding of service connection.  The Veteran has 
submitted multiple lay statements from friends and family 
members who have observed his difficulty hearing since 
returning from active duty service.  In a May 2013 
statement, C.C. reported that in the early 1970s, directly 
after the Veteran was discharged, the Veteran was 
experiencing "difficulty hearing conversations especially if 
there was any background noise."

In a statement received in May 2012, the Veteran's brother 
reported that the Veteran began speaking very loudly after 
he returned from active duty service.  He stated that he 
later realized that his brother was talking loud because he 
was having problems hearing.  The Veteran's former spouse, 
J.C., submitted a letter which stated that his hearing was 
awful during their marriage from 1983 to 1996.  She 
indicated that the Veteran was unable to hear or understand 
conversations and the volume on the television had to be 
turned up in order for him to hear anything. 

During the May 2013 hearing, and in other lay statements of 
record, the Veteran testified that he was diagnosed with 
hearing loss in the mid-1970s but these records were no 
longer available as the doctor is no longer in practice.  
See Jandreau, 492 F.3d 1372 (discussing that a Veteran is 
competent to report a contemporaneous medical diagnosis).  
In addition, the Veteran claimed that he first noticed 
hearing loss after practicing in gunnery training while on 
active duty.  

The Veteran is competent to report when he first noticed 
difficulty hearing because this requires only personal 
knowledge as it comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay 
witness is competent to testify to that which the witness 
has actually observed and is within the realm of his 
personal knowledge).  Moreover, the Veteran's testimony is 
credible as it is supported by the numerous lay statements 
which indicate that he was experiencing hearing loss shortly 
after he returned from active duty service.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

Based on its review of the entire record, the Board finds 
that by resolving all reasonable doubt in the Veteran's 
favor, the preponderance of the evidence shows that the 
current bilateral hearing disorder is as likely as not due 
to the result of harmful noise exposure consistent with the 
Veteran's service.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


